FILED

L)Nirl~:o srArEs DISTRICT CoURT FEB 1 8 2014
FoR THE Drsrmcr or CoLUMBIA cum u s_ umw & Bank,umy

Courts for the Dlstrlct of columbia
Octavia Wells, )
Plaintiff, §
v. i civil A¢cion No. /»}¢ - g §¢?
Vincent Gray, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75
F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff is a resident of Washington, D.C. who purports to sue Mayor Vincent Gray.

The one-page complaint consists of a demand for a jury trial and for relief in the form of
1

"Impeachment[,] No re-election[,] Canidate [sic] Octavia Wells." In addition, the complaint
contains the following inexplicable statement: "Same-Sex Marriages & Taxzation [sic] w/o
Representation," and the plaintiff’ s offer to "accept his Salary & Commissions as pay." The

complaint fails to provide any notice of a claim or basis for federal court jurisdiction. Hence,

@l; m 

'Unit$;§tates Distri,ct Judge

this case will be dismissed.l

Date: January /5/, 2014

’ A separate Order accompanies this Memorandum Opinion.

2